PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reversing the referee and denying increased compensation for an aggravation claim and his request for payment for chiropractic care. We review for substantial evidence and affirm.
Claimant contends that he has experienced an aggravation as a matter of law under the rule announced in Gwynn v. SAIF, 304 Or 345, 745 P2d 775 (1987), that a worker who is hospitalized or who returns to work after an award and then experiences total disability of 14 days or more has established an aggravation as a matter of law. In this case, claimant did not return to work after his original injury. We conclude, therefore, that the rule in Gwynn does not apply.
In order to establish an aggravation, claimant must show a worsening of his compensable condition that makes him less able to work. Smith v. SAIF, 302 Or 396, 399, 730 P2d 30 (1986). We conclude that the Board’s finding that claimant’s condition has not worsened is supported by substantial evidence. Furthermore, the Board’s decision that further chiropractic treatments are not reasonable and necessary is supported by substantial evidence.
Affirmed.